DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This action is responsive to the amendments received after a Non-Final Rejection on 01 February 2022. Claims 1-19 are currently pending.
Claim Objections
Claim 12 is objected to because of the following informality:  
In line 10, it appears that the phrase “defined by the hub, first, arm, and second arm” should read “defined by the hub, first arm, and second arm.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation "said guide" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 9 to read “a guide” would overcome this rejection. For examination purposes, claim 9 will be treated as reading as such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,398,455 (i.e. although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims) in view of Farmer et al. (U.S. Patent 5,141,512).
Claims 1-6 of U.S. Patent 10,398,455 disclose the claimed invention except for wherein the tips of the first, second and third legs define a pelvic plane.
Farmer et al. teach the use of an apparatus (see Figure 10B) comprising a hub (i.e. hub defined by instance of 64 extending toward 53 as best seen in Figure 10B), a first (i.e. first arm defined by left-most instance of 64 and horizontal portion of 66 extending toward 52 as best seen in Figure 10B) arm extending from the hub, and a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claims 1-6 of U.S. Patent 10,398,455 with wherein the tips of the first, second and third legs define a pelvic plane in view of Farmer et al. in order to provide an obvious, well-known surgical situation for defining a desired plane of operation.
	Claims 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,398,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farmer et al. (U.S. Patent 5,141,512).
Farmer et al. disclose (as to part of claim 1) an apparatus (see Figure 10B) comprising a hub (i.e. hub defined by instance of 64 extending toward 53 as best seen in Figure 10B); a first arm (i.e. first arm defined by left-most instance of 64 and horizontal portion of 66 extending toward 52 as best seen in Figure 10B) attached to (i.e. via 69) and extending from the hub; a second arm (i.e. second arm defined by right-most instance of 64 and horizontal portion of 66 extending toward 52 as best seen in Figure 10B) attached to (i.e. via 69) and extending from the hub, where the first and second arms are capable of defining a nominal plane (i.e. a plane defined along 69 and each instance of 64) of the apparatus, and extend from the hub at an angle (i.e. angle defined between left-most and center instances of 64, and right-most and center instances of 64) relative to each other; first (i.e. first leg defined by instance of 65 extending toward 53 as best seen in Figure 10B), second (i.e. second leg defined by left-most instance of 65 extending toward 52 as best seen in Figure 10B), and third (i.e. third leg defined by right-most instance of 65 extending toward 52 as best seen in Figure 10B) legs, where the first leg extends from the hub substantially perpendicular to (i.e. via the bends defined by 66) the nominal plane, the second leg extends from the first arm substantially perpendicular to (i.e. via the bends defined by 66) the nominal plane, the third leg extends from the second arm substantially perpendicular (i.e. via the bends defined by 66) to the nominal plane, and the first, second, and third legs have tips (62, 61, and 61), and the tips of the first, second, and third legs are capable of defining a pelvic plane (i.e. plane defined by 3 locations defining tips) that has a as to claim 4) at least one of the first, second, or third legs is removable (i.e. removable via 68), and where (as to claim 6) a distance (see annotated Figure below) between the first and third legs is capable of being set to (i.e. via the interaction between 64, 66 and 68) a defined proportion of a distance (see annotated Figure below) between the first and second legs (i.e. as disclosed, the proportion is set due to the interactions between 64, 66 and 68) (see annotated Figure below, Figure 10B and column 6, line 26 – column 11, line 31).

    PNG
    media_image1.png
    812
    678
    media_image1.png
    Greyscale

as to part of claim 1) the first, second, and third legs extending from the hub and arms perpendicular to the nominal plane.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Farmer et al. with the legs extending perpendicular to the nominal plane in order to provide a desired orientation of the hub with respect to the legs and therefore the apparatus with respect to the pelvis, since such a modification would have involved a mere change in the size of a component (i.e. changing the size of the angle between each leg and the nominal plane). A change in size is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)).
	Farmer et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) a distance between the first and second legs is adjustable, and a distance between the first and third legs is adjustable 
	In the embodiment of Figure 9, Famer et al. teach the use of an apparatus () comprising a hub (21); a first arm (i.e. first arm defined by left-most instance of 22 as best seen in Figure 9) attached to and extending from the hub; a second arm (i.e. second arm defined by right-most instance of 22 as best seen in Figure 9) attached to and extending from the hub; first (26a), second (i.e. second leg defined by left-most instance of 23 as best seen in Figure 9), and third (i.e. third leg defined by right-most instance of 23 as best seen in Figure 9) legs, wherein a distance (see annotated Figure below) between the first and second legs is adjustable (i.e. via adjustment of 25 and 

    PNG
    media_image2.png
    360
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Farmer et al. with wherein a distance between the first and second legs is adjustable, and a distance between the first and third legs is adjustable in view of the embodiment of Figure 9 of Famer et al. in order to provide a means for correctly setting the apparatus in position for any size of pelvic bone structure.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farmer et al. (U.S. Patent 5,141,512), as applied to claim 1 above, in view of Barnett (International Publication WO 2005/046451).
	Farmer et al. disclose the claimed invention except for wherein the tip of at least one of the first, second, and third legs is pointed.
	Barnett teaches the use of an apparatus (see Figure 1) comprising three legs (20), wherein tips (28) of each of the legs are pointed (see Figure 2) (see Figures 1-5, and page 9, line 19 – page 12, line 15).
.
Allowable Subject Matter
Claims 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 12-19 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, an apparatus comprising a hub; a first arm attached to and extending from the hub; a second arm attached to and extending from the hub, where the first and second arms extend from the hub at an angle relative to each other; first, second, and third legs, where the first leg extends from the hub and extends substantially perpendicular to the apparatus defined by the hub, first arm, and second arm, the second leg extends from the first arm and extends substantially perpendicular to the apparatus defined by the hub, first, arm, and second arm, the third leg extends from the second arm and extends substantially perpendicular to the apparatus defined by the hub, the first arm, and the second arm, a distance between the first and second legs along a first length of the first arm is adjustable along the first length of the first arm, a distance between the first and third legs along a second length of the second arm is adjustable along the second length of the second arm, and the first, second, and third legs have tips, and the tips of the first, second, and third legs define a pelvic plane when the apparatus contacts a pelvis of a patient.
Response to Arguments
The applicant’s arguments, see pages 5-6, filed 01 February 2022, with respect to claims 1, 3-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s arguments, see pages 2-5, filed 01 February 2022, with respect to claims 7-11 have been fully considered and are persuasive. The rejections under pre-AIA  35 U.S.C. 102(b) of claims 7-11 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775